 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”), effective as of the
date Resignation Date described in Section 1 below (the “Effective Date”), is
made and entered into by and between Carolco Pictures, Inc. (“CRCO”) and David
Cohen (“Employee”).

 

WHEREAS, Employee has been employed by CRCO as its Chief Executive Officer
(“CEO”) and as a member of the Board of Directors; and

 

WHEREAS, Employee has communicated to the Board of Directors his decision to
resign from CRCO; and

 

WHEREAS, the parties wish to provide for the orderly transition of affairs to a
new CEO, and to resolve all matters between the parties on a full and final
basis;

 

NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1. Resignation, Transition Arrangements and Return of Property: Employee will
continue to serve as CEO of CRCO through April 15, 2017 or such shorter period
as may be determined by the Board. Consistent with the foregoing, Employee shall
resign from the following positions on April 15, 2017 or such earlier time as
may be determined by the Board (and shall execute all documents reasonably
requested by CRCO to effectuate such resignations): (a) Chief Executive Officer
of CRCO, (ii) a member of the Board of Directors and (c) all officer, board of
director and board of manager positions (or comparable positions) with any
affiliated entities of CRCO (collectively, “Affiliates”). If the Board
determines a shorter period, Employee shall remain an employee of CRCO through
such determined period. Employee will diligently pursue the responsibilities of
Chief Executive Officer as long as he remains in such position. Employee will
assist CRCO in transitioning the role of CEO to a new person designated by the
Board and performing such other duties as shall be reasonably requested by the
Board. The last day of Employee’s final employment with CRCO is referred to as
the “Resignation Date.” The period between the Effective Date of this Agreement
and the Resignation Date is referred to as the “Transition Period.” On or before
the Resignation Date, Employee will return all property of CRCO and its
Affiliates, and all copies, excerpts or summaries of such property, in his
possession, custody or control.

 

2. Consideration and Severance Benefit:

 

A. Subject to Employee’s compliance with this Agreement, CRCO will, within
fourteen days of the date hereof, transfer to Employee ONE THOUSAND (1,000)
shares of common stock of CRCO (the “Shares”). The certificate(s) representing
the Shares will contain a standard restrictive legend. In addition, Employee
agrees that at any time Employee owns any of the Shares, any public or private
sale of the Shares by Employee, when added with any other public or private sale
sale(s) of the Shares and other public or private sale(s) of CRCO common stock,
shall not exceed the average weekly reported volume of trading in such
securities on the OTCQB or other national securities exchanges, as reported
through the automated quotation systems of a registered securities association,
and as reported in the over the counter markets, during the four calendar weeks
preceding the sale (the “Volume Limitation”). The certificate(s) representing
the Shares shall either contain a restrictive legend setting forth the terms of
the Volume Limitation or a cross reference to this Agreement. Further, the
Volume Limitation shall apply to any shares of CRCO owned by Employee on or
before the Effective Date, regardless of class and number.

 

 

 

 

3. Unemployment Compensation Benefits: Employee will not make any claim for
unemployment benefits after the Resignation Date.

 

4. Mutual Releases:

 

A. Employee’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Employee would normally be entitled upon resignation, Employee, on behalf of
himself, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases CRCO and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, insurers, benefit plans, agents, attorneys and representatives, and
each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or practice prior to the
Effective Date, including without limitation his employment with CRCO and the
separation thereof, including, without limitation, any claims for
discrimination, harassment, retaliation or any other violation under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act and any other claims under all other federal,
state or local laws including, but not limited to claims for breach of contract;
claims for wrongful discharge; claims for emotional distress; claims for unpaid
wages, salary or back pay, defamation, fraud, misrepresentation or any other
personal injury; claims for unpaid compensation; claims relating to benefits;
claims for attorneys’ fees and costs, claims for reinstatement or employment;
and all other claims under any federal, state or local law or cause of action
(collectively, the “Employee Released Claims”). Employee represents that he has
not filed any such Employee Released Claims and he further agrees not to assert
or file any such Employee Released Claims in the future or to seek or accept any
monetary relief with respect to Employee Released Claims filed by him or on his
behalf with the EEOC or any other fair employment agency to the fullest extent
permitted by law. Employee represents and warrants that no Employee Released
Claim released herein has been assigned, expressly, impliedly, or by operation
of law, and that all Employee Released Claims released herein are owned by
Employee, who has the sole authority to release them. Employee agrees that he
shall forever refrain and forebear from commencing, instituting or prosecuting
any lawsuit action or proceeding, judicial, administrative or otherwise collect
or enforce any Employee Release Claim. It is understood and agreed that the
release given by Employee herein does not apply to claims for breach of this
Agreement or Claims that cannot be released by law.

 

 

 

 

B. CRCO’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, CRCO and its Affiliates hereby forever
release Employee, his heirs, executors, administrators, agents, representatives
and assigns, from any and all claims, demands, suits, actions, damages, losses,
expenses, charges or causes of action of any nature whatsoever, whether known or
unknown, relating in any way to any act, omission, event, relationship, conduct,
policy or practice prior to the Effective Date, including, without limitation
claims for breach of any contract or duty; claims for emotional distress,
defamation, fraud, misrepresentation or any other personal injury; claims for
overpaid compensation; claims relating to benefits; claims for attorneys’ fees
and costs; and all other claims under any federal, state or local law or cause
of action (collectively, the “Company Released Claims”). Company represents that
it has not filed any such Company Released Claims and it further agrees not to
assert or file any such Company Released Claims in the future or to seek or
accept any monetary relief with respect to Company Released Claims filed by it
or on its behalf with the EEOC or any other fair employment agency to the
fullest extent permitted by law. Company represents and warrants that no Company
Released Claim released herein has been assigned, expressly, impliedly, or by
operation of law, and that all Company Released Claims released herein are owned
by Company, which has the sole authority to release them. Company agrees that it
shall forever refrain and forebear from commencing, instituting or prosecuting
any lawsuit action or proceeding, judicial, administrative or otherwise collect
or enforce any Company Release Claim. It is understood and agreed that the
release given by Company herein does not apply to claims for breach of this
Agreement or Claims that cannot be released by law, or claims for fraud,
embezzlement, intentional misconduct or any other malfeasance by Employee.

 

5. Reinstatement: Employee waives all claims for reinstatement or employment
with CRCO and its Affiliates, and its and their successors and assigns, and he
agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.

 

6. SEC Filing: The parties acknowledge and agree that this Agreement will be
publicly filed with the SEC.

 

7. Non-disparagement and Non-assistance: Employee agrees not to make any
disparaging comments about CRCO or any of its Affiliates or its or their past,
present or future management, officers, trustees or employees to any person or
entity who is not a party to this Agreement, and he further agrees not to
provide any form of assistance to, or to cooperate with, any person or entity
asserting or intending to assert any claim or legal proceeding against CRCO or
any of its Affiliates except as may be required by law or legal process. CRCO
agrees that its Officers and Board members will not make any disparaging
comments about Employee to any person or entity who is not a party to this
Agreement, and it agrees not to provide any form of assistance to, or to
cooperate with, any person or entity asserting or intending to assert any claim
or legal proceeding against Employee, except as may be required by law or legal
process. The only information anyone in CRCO’s Human Resources Department shall
disclose about Employee, absent a subpoena or court order, is his position
title, dates of employment and the fact that he resigned.

 

8. Cooperation: Employee agrees to reasonably cooperate with CRCO upon request
by answering questions and providing information about matters of which he has
personal knowledge. In the event that CRCO becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request, provide reasonable cooperation and assistance to
CRCO, including without limitation, furnishing relevant information, attending
meetings and providing statements and testimony. CRCO will reimburse Employee
for all reasonable and necessary time and expenses he incurs in complying with
this Section 8.

 

 

 

 

9. Confidential Information: Employee shall not, except as required by law, use
or disclose to any person or entity any Confidential Information. For the
purposes of this Section 9, “Confidential Information” means information
Employee obtained through or as a consequence of his employment with CRCO
relating to CRCO’s business or its tenants which is not in the public domain and
includes, without limitation, trade secrets, tenant lists, lease rates, methods
of operation, business plans, leads, financial information, research and
statistical data. Information does not lose its protection as Confidential
Information if it is disclosed in violation of an obligation not to disclose it.

 

10. Non-solicitation: During the Transition Period and for a period of twelve
(12) months thereafter, Employee shall not directly or indirectly for himself or
any other person or entity, whether as an employee, officer, director,
consultant, agent, representative, partner, owner, stockholder or in any other
capacity, a) solicit any person who then is or was at any time in the preceding
six month period employed by CRCO as an employee or independent contractor, to
resign from CRCO or to accept employment as an employee or independent
contractor with any other person or entity; or b) solicit any person or entity
who then is or was at any time in the preceding six month period in a business
relationship with CRCO to end or curtail such relationship or to engage in
business of the type engaged in by CRCO with another person or entity. Employee
agrees that these restrictions are reasonable and necessary for the protection
of CRCO’s business. Employee further agrees that in the event he breaches any
provision in this Section 10, CRCO shall be entitled to injunctive relief in
addition to such other relief as a court may deem proper.

 

11. Miscellaneous: This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions and understandings of
the parties, concerning the subject matter herein. This Agreement may not be
modified in any manner except in a written document signed by both parties.
Should any provision of this Agreement be held to be invalid or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the
Agreement, and the remaining provisions of the Agreement shall continue in full
force and effect, provided that, should the court determine that any provision
of Section 10 is unenforceable, the court shall modify such provision to make it
valid to the maximum extent permitted by law. In the event of any litigation to
enforce this Agreement, the prevailing party shall be awarded his or its
reasonable attorneys’ fees and costs.

 

12. Consultation and Consideration: CRCO hereby advises Employee to consult with
an attorney at his own expense prior to signing this Agreement. Employee may
take up to twenty-one (21) days from the date he is given this Agreement to
consider it, but he may sign it sooner if he wishes. If Employee signs the
Agreement, Employee will have a period of seven (7) days to revoke his signature
(the “Revocation Period”). Thus, this Agreement will not become effective or
enforceable until the date that each party has signed the Agreement and the
Revocation Period has expired without Employee exercising his right of
revocation (the “Effective Date”). Any notice of revocation must be in writing
and must be received by Laura Franklin prior to the expiration of the Revocation
Period. If Employee signs this Agreement, he represents that he has had
sufficient time to consider it, and that he enters into it knowingly and
voluntarily with full understanding of its meaning and effect. If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio. Employee
understands that if Employee revokes this Agreement, Employee will lose all
benefits of this Agreement. The promises of CRCO in this Agreement will go into
effect only if Employee has not revoked the Agreement within the Revocation
Period.

 

 

 

 

13. Governing Law: This Agreement shall be construed exclusively in accordance
with the laws of the State of Florida, without regard to the principles of
conflicts of laws therein.

 

14. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Employee may
not assign any right or obligation hereunder without CRCO’s prior written
consent. CRCO may assign its rights and obligations here under to any successor
in interest.

 

15. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.

 

16. Non-admissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.

 

Employee has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful consideration, he knowingly and voluntarily enters into this Agreement
with full understanding of its meaning and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

  

DAVID COHEN   CAROLCO PICTURES, INC.             By:   Signature          
Title:           Date:   Date:  

 

 

 

 

 

